Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on April 23, 2021 in response to the Office Action of November 27, 2020 is acknowledged and has been entered. 
The objection to the specification is now withdrawn in view of the amendments. 
The objections to claims 17-29 and 35-37 are now withdrawn in view of the claim amendments or claim cancellation.
The rejections to claims 17-29 and 35-37 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments or claim cancellation.

Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to Invention II non-elected without traverse.  Accordingly, claim 30-34 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amendments to the claims:
Claims 17 and 29 are amended to clarify the scope of the claims.
Claim 17: the 4th line from the end, the term “a contact surface” is amended to –a contact surface of the treatment head--.
Claim 29: in line 16, the term “a contact surface” is amended to –a contact surface of the treatment head--.

Allowable Subject Matter
Claims 17-25, 29 and 35 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 17 and 29 in regard to the features of “the treatment head having a transducer mounted on, the treatment head is adjustable, by raising and lowering along the vertical axis to at least the treatment position, the monitoring position and the travel position”, and “the treatment head being displaceable in a scanning plane substantially perpendicular to a vertical axis only when the treatment head is in the travel position”, and, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 

Dependent claims 18-25 and 35 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. These two references were cited to reject the above identified allowable subject matter in claims 17 and 29 in the non-final Office action dated April 01, 2020. As stated in the Response to the Arguments section in the non-final Office action dated November 27, 2020, after reconsideration, none of these two references, individually or combined, provides sufficient teaching to the above identified allowable feature. 

Barthe et al., US 2011/0112405 A1. Barthe discloses a moveable transducer module 200 that has a hand wand including a movement mechanism to move the ultrasound transducer 280 within the transducer module 200 that comprises a housing 220 (i.e., the treatment head as claimed). It does not teach that the movement mechanism controls the movement of the transducer head (i.e., the whole module 200) allowing the treatment head to be displaceable in a scanning plane substantially perpendicular to a vertical axis. In addition, neither the transducer head nor the transducer is adjustable by raising and lowering along a vertical axis to the three claimed positions that differ in a vertical distance to the tissue. Note that the transducer module is operated manually thus can be 
Seo et al., US 2014/0213903 A1. Seo discloses an ultrasound transducer 220 installed in a housing of an applicator 210. The location adjusting unit 260 moves the applicator to various locations via a robotic mechanism. However, Seo does not teach the treatment head is adjustable to the three positions by raising and lowering along a vertical axis, nor does Seo teaches that the treatment head is displaceable in a scanning plane substantially perpendicular to a vertical axis only when the treatment head is in the travel position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793